Third District Court of Appeal
                               State of Florida

                          Opinion filed August 6, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D14-666
                         Lower Tribunal No. 03-2288A
                             ________________


                               Charles J. Eato,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



     A case of original jurisdiction – Habeas Corpus.

     Charles J. Eato, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SHEPHERD, C.J., and LAGOA and FERNANDEZ, JJ.

     SHEPHERD, C.J.
      Appellant, Charles Eato, has filed sixteen appeals with this court since 2005.1

The majority of these appeals stem from successive, untimely, and frivolous

motions for post-conviction relief in the trial court. Consequently on June 23,

2014, this court issued an order to show cause why Eato should not be prohibited

from filing any further pro se appeals, pleadings, motions, or petitions relating to

his convictions, judgments, and sentences in case numbers 03-2288, 03-2288A, 03-

2289, and 03-2289A. Charles Eato responds by accusing this court of intentionally

disregarding the law to deny him the ability to seek justice, despite the sixteen,

often frivolous, appeals he has been allowed to file on his own behalf.

      “[A]ny citizen, including a citizen attacking his or her conviction, abuses the

right to pro se access by filing repetitious and frivolous pleadings, thereby

diminishing the ability of the courts to devote their finite resources to the

consideration of legitimate claims.” State v. Spencer, 751 So. 2d 47, 48 (Fla.

1999). After an order to show cause and the opportunity to answer, a court may

sanction a party for repetitious and frivolous pleadings by preventing further filings

from that party. Id.

       Upon consideration of the response to the order to show cause, we find that

Eato has failed to demonstrate good cause for his actions.         Based on Eato’s


1Appeal Case Numbers: 3D05-2225, 3D06-1073, 3D06-3199, 3D08-0093, 3D08-
1335, 3D08-1794, 3D09-1417, 3D09-2923, 3D09-3222, 3D10-1192, 3D10-1474,
3D10-2512, 3D11-0519, 3D14-0481, 3D14-0666, and 3D14-0721.

                                          2
repeated attempts to abuse the justice system with frivolous appeals, it is hereby

ordered that the Clerk of the Third District Court of Appeal will refuse to accept

any further filings relating to case numbers 03-2288, 03-2288A, 03-2289, and 03-

2289A unless they have been reviewed and signed by an attorney who is a licensed

member of the Florida Bar in good standing. Any such further and unauthorized

pro se filings by Eato will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it of disciplinary action, including the forfeiture of gain time. See

944.279(1), Fla. Stat. (2013).




                                          3